Citation Nr: 0716108	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a nervous disorder, diagnosed as 
schizophrenia.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from November 8, 1982, until January 27, 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

The veteran had been denied entitlement to service connection 
for schizophrenia on several prior occasions, most recently 
in an unappealed rating from May 1994 on the basis that no 
new and material evidence had been submitted.  In the context 
of the current claim, the veteran indicated that he was 
seeking entitlement to service connection for PTSD in a 
statement received on August 25, 2003.  The veteran's PTSD 
claim, although involving a psychiatric disability, 
constitutes a new claim which has not been previously denied.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a newly diagnosed disorder, 
whether or not it is related to a previously diagnosed 
disorder, cannot be the same claim when the new diagnosis has 
not been previously considered.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  Cf. Ashford v. Brown, 10 
Vet. App. 120 (1997) (reliance upon a new etiological theory 
is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim).  The RO had not previously adjudicated the issue of 
entitlement to service connection for PTSD.  On the other 
hand, a claim for schizophrenia has apparently also been 
advanced; that latter claim is distinguishable from the PTSD 
claim.  New and material evidence is required to consider the 
substantive merits of the claim for service connection for 
schizophrenia because it is a separate disorder that was 
previously denied by a final rating action.  Accordingly, the 
issues on appeal are necessarily recharacterized as set forth 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.

The veteran's claims were filed in August 2003.  A review of 
the file shows that he was provided a VCAA notice letter in 
October 2003 that failed to: notify the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim; identify the veteran's 
duties in obtaining information and evidence to substantiate 
his claim; and request did not that the veteran send in any 
evidence in his possession that would support his claim.  In 
short, the veteran was never furnished with an adequate VA 
letter outlining the applicable duty to notify and duty to 
assist provisions of the VCAA.  As such, the veteran should 
be provided with the requisite VCAA letter.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002 & Supp. 2005), Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007) (error in 
notice is presumptively prejudicial and burden shifts to VA 
to demonstrate that the error was not prejudicial); Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) (in the context of a 
claim to reopen previously denied claim, notice as to 
evidence necessary to substantiate element or elements found 
to be previously insufficient); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (notice required for (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability); and 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO incorrectly addressed the claim for PTSD as a 
component of schizophrenia and treated it as a single issue 
and reopened the previously denied claim for schizophrenia 
without identification of the evidence that constitutes the 
basis for reopening.  Both issues must be addressed 
separately.

The veteran was provided a PTSD questionnaire in October 
2003.  He did not respond.  However, during his July 2005 
personnel hearing at the RO, the veteran claimed his combat 
exposure occurred when he was deployed to Grenada as part of 
the United States action in the 1980s.  He described in 
detail his involvement.  Historically, the veteran was 
released from service in January 1983, and the military 
action began in October, 1983, ten months after his 
separation from service.  

In view of the procedural defects in the notice requirements, 
the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The RO/AMC 
should also specifically request that the 
claimant provide any evidence in his/her 
possession that pertains to the claim(s) 
as explicitly required by 38 C.F.R. § 
3.159(b).  38 U.S.C.A. § 5103(a) and (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and additionally ensure compliance 
with the notice requirements set forth in 
Kent and Dingess as well as any other 
applicable legal precedent.  A record of 
this notification must be incorporated 
into the claims file.  The veteran should 
also be provided a PTSD questionnaire and 
requested to complete and return the 
document to VA.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the separate claims.  If the 
benefits sought on appeal remain denied, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



